Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement  
Acknowledgement is made of applicant’s amendment made on 08/22/2022. Applicant’s submission filed has been entered and made of record.
Status of the Claims
Claims 1-7, 9-15, and 17-20 are pending. 
Allowable Subject Matter
In view of the terminal disclaimer filed on 08/22/2022, double patenting rejection has been withdrawn. Thus, Claims 1-7, 9-15, and 17-20 are allowed for the following reasons:
Claim 1 recites a method, comprising: 
separating a predicate that specifies a set of events into a temporal part and a non- temporal part; 
comparing the temporal part of the predicate against a predicate of a known window type; 
determining whether the temporal part of the predicate matches the predicate of the known window type; and 
replacing (i) the non-temporal part of the predicate by a filter, and (ii) the temporal part of the predicate by an instance of the known window type, responsive to the temporal part of the temporal predicate matching the predicate of the known window type, 
wherein the set of events is specified by first filtering the set of events by the filter replacing the non-temporal part of the predicate, with any remaining events being tracked in the instance of the known window type that replaced the temporal part of the predicate, and 
wherein a window of the known window type is associated with one or more buckets that are pre-aggregated at a bucket-level upon event arrival.
Claim 9 recites a system for implementing the method of claim 1. Claim 17 recites a computer program product comprising a computer readable storage medium, which is not to be construed as being transitory signal per se (specification, ¶51), storing program instructions to implement the method of claim 1. ‘
US 7865546 B1 discloses client station / computer maintaining (temporal) predicates that would allow processing device to evaluate temporal expressions contained in these triggers.1 To be able to monitor and evaluate such a predicate, maintain the current state of predicate LINKS (at the present time) as well as its past history (i.e., known window type specified by its past history and present time), evaluate presence of links between sites only at some finite set of times, and an agent will then retrieve information (specify event) at the time points as specified.2 
If the predicate is non-temporal (no trigger refers to its past history), database search and allocation element will store the current copy of that predicate on the storage device of monitoring site.3 For each predicate and each site, generate an agent that goes to the site and download the necessary data needed to evaluate the predicate.4 In other words, for non-temporal predicate specifying certain keywords, bring back information from a website to evaluate Keywords in non-temporal predicates (i.e., filtering content).5 
However, prior arts of record do not disclose or render obvious the combination of limitations set forth in claims 1, 9, and 17.
Therefore, claims 1-7, 9-15, and 17-20 are allowed.  
SIndependent Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be labeled “comments on statement of reasons for allowance”. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Richard Z. Zhu whose telephone number is 571-270-1587 or examiner’s supervisor King Y. Poon whose telephone number is 571-272-7440. Examiner Richard Zhu can normally be reached on M-Th, 0730:1700.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RICHARD Z ZHU/Primary Examiner, Art Unit 2675                                                                                                                                                                                                        08/27/2022


    
        
            
        
            
        
            
        
            
    

    
        1 US 7865546 B1, Col 11, Rows 54-40.
        2 US 7865546 B1, Col 11, Row 54 – Col 12, Row 9.
        3 US 7865546 B1, Col 12, Rows 35-40.
        4 US 7865546 B1, Col 10, Rows 33-38.
        5 US 7865546 B1, Col 13, Rows 17-21.